Order, entered January 19, 1960, dismissing landlord’s petition in an article 78 proceeding, unanimously affirmed, with $20 costs and disbursements to the respondents. The court has carefully examined the minutes in the two hearings before the State Rent Administrator and finds that the hearing examiner in neither instance was guilty of any unfairness or inadequacy in the conduct of the proceeding. Indeed, any difficulties during the proceedings were caused by undue bickering between the lawyers for the landlord and the tenant. In consequence, the hearing examiner, particularly in the second and later proceedings, conducted not only a very fair hearing, but, considering the circumstances, exhibited a great deal of patience. Concur — Breitel, J. P., Valente, McNally, Stevens and Bastow, JJ.